Exhibit 10.2
 
 
Fifth Omnibus Amendment
Dated as of June 9, 2008
Among
Electronic Arts Redwood LLC,
as Lessee,
Electronic Arts Inc.,
as Guarantor,
SELCO Service Corporation
(doing business in California as “Ohio SELCO Service Corporation”),
as Lessor,
The Various Liquidity Banks Party Hereto,
as Liquidity Banks,
The Bank of Nova Scotia,
as Documentation Agent
and
KeyBank National Association,
as Agent
 
 

 



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment
          This Fifth Omnibus Amendment (this “Amendment”) is entered into as of
June ___, 2008 among, Electronic Arts Redwood LLC, a Delaware limited liability
company, as Lessee (the “Lessee”); Electronic Arts Inc., a Delaware corporation,
as Guarantor (the “Guarantor”); SELCO Service Corporation, an Ohio corporation
(doing business in California as “Ohio SELCO Service Corporation”), as Lessor
(the “Lessor”); each of the liquidity banks party hereto (each, a “Liquidity
Bank” or, sometimes referred to as a “Purchaser” and collectively, the
“Liquidity Banks” or sometime referred to as the “Purchasers”); The Bank of Nova
Scotia, as Documentation Agent (the “Documentation Agent”); and KeyBank National
Association, as Agent (the “Agent”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in
Appendix A to the Participation Agreement dated as of July 16, 2001 (as amended,
supplemented, restated or otherwise modified from time to time, referred to as
the “Participation Agreement” or sometimes as the “Credit Agreement”) among
certain of the parties party hereto, and the rules of interpretation set forth
in such Appendix shall apply to this Amendment.
W i t n e s s e t h :
          Whereas, the parties hereto wish to amend the Operative Documents to
change the definition of “Consolidated EBITDAR” and add additional definitions
relating to Guarantor’s proposed acquisition of Take-Two Interactive Software,
Inc.; and
          Now, Therefore, in consideration of the mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
          Section 1.     Amendments to Operative Documents.     (a)     From and
after the Amendment Effective Date, the definition of “Consolidated EBITDAR”
contained in Appendix A to the Participation Agreement shall be and is hereby
amended in its entirety and restated as follows:
          “Consolidated EBITDA” means, with respect to the Guarantor, the sum of
the following, which shall be calculated for any Fiscal Quarter on the last day
of such Fiscal Quarter on a rolling four quarter basis: (i) the Guarantor’s and
its Subsidiaries’ consolidated Net Income before any extraordinary items and
deduction of interest expenses and income taxes, plus (ii) depreciation and
amortization expenses of the Guarantor and its Subsidiaries accruing during such
period, plus (iii) the aggregate amount of all “rentals” or interest paid during
such period by the Guarantor and its Subsidiaries under any “synthetic lease”,
plus (iv) any capitalized interest, plus (or minus as appropriate) (v) all
pre-tax pro forma adjustments included or excluded from the non-GAAP results in
the Guarantor’s Form 8-K relating to earnings release for such Fiscal Quarter
filed with the SEC. With respect to the Fiscal Quarter in which the Guarantor or
any Subsidiary makes the Acquisition (and subsequent Fiscal Quarters),
“Consolidated EBITDA” shall be calculated as of the last day of such Fiscal
Quarter (and thereafter) as

 



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment
if the Acquisition had occurred on the first day of the rolling four quarter
period including and ending with such Fiscal Quarter. Further, with respect to
inclusion of the Target’s “Consolidated EBITDA” in Guarantor’s “Consolidated
EBITDA” (to the extent that the first and last day of each of Guarantor’s and
Target’s most recent Fiscal Quarters are not respectively the same dates),
Guarantor’s “Consolidated EBITDA” shall be calculated using the Target’s most
recent financial data provided at the end of the Target’s Fiscal Quarter
immediately preceding the relevant Fiscal Quarter of the Guarantor.
          (b)     From and after the Amendment Effective Date, the following
definitions are hereby added (in proper alphabetical order) to Appendix A to the
Participation Agreement:
          “Acquisition” means the acquisition of the Target, as more fully set
forth in that certain Commitment Letter dated May 9, 2008 among the Guarantor,
Morgan Stanley Senior Funding, Inc., Morgan Stanley Bank, BNP Paribas, BNP
Paribas Securities Corp., The Bank of Nova Scotia and KeyBank National
Association.
          “Target” means Take-Two Interactive Software, Inc., a Delaware
corporation.
          (c)     From and after the Amendment Effective Date, the phrase
“Consolidated EBITDAR” wherever it appears in the Operative Documents is hereby
deleted and the phrase “Consolidated EBITDA” inserted in lieu thereof.
          Section 2.     Representations and Warranties.     The Lessee and the
Guarantor each hereby represents and warrants to the Agent, the Purchasers and
the Lessor that, as of the date hereof, (a) no Lease Default or Lease Event of
Default has occurred and is continuing, and (b) the modifications to the
Participation Agreement contemplated by this Amendment and the other Operative
Documents to which it is a party and the transactions contemplated hereby and
thereby (i) are within its respective corporate authority and legal right,
(ii) have been duly authorized by all necessary corporate proceedings, (iii) do
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which it is subject or any judgment, order,
writ, injunction, license or permit applicable to it which could have a Material
Adverse Effect, (iv) do not conflict with any provision of its corporate charter
or bylaws of, or any agreement or other instrument binding upon it, (v) do not
require any consent, approval or authorization of any Governmental Authority or
any other Person not a party hereto and (vi) do not result in, or require the
creation or imposition of, any Lien on any of its properties other than as
contemplated by the Operative Documents.
          Section 3.     Ratification; Continuing Effectiveness.     After
giving effect to the amendments and agreements contained herein, the parties
hereto agree that, as heretofore and herein amended, the Participation
Agreement, the Master Lease and each of the Operative Documents (including,
without limitation the Master Lease and Guaranty, but not including the
Liquidity Documentation) shall remain in full force and effect and each of the
agreements and obligations contained therein (as previously amended and as
amended hereby) is hereby ratified and confirmed in all respects. After the
Amendment Effective Date, all references to any of the

-2-



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment
Operative Documents contained in the Operative Documents shall refer to such
Operative Document as amended hereby.
          Section 4.     Counterparts.     This Amendment may be executed in any
number of counterparts and by the different parties on separate counterparts,
and each such counterpart shall be deemed to be an original but all such
counterparts shall together constitute one and the same Amendment.
          Section 5.     Governing Law.     This Amendment shall be a contract
made under and governed by the laws of the State of California applicable to
contracts made and to be performed entirely within such state.
          Section 6.     Successors and Assigns.     This Amendment shall be
binding upon the parties hereto and their respective successors and assigns, and
shall inure to the benefit of the parties hereto, and their respective
successors and assigns.
          Section 7.     Further Assurances.     The parties hereto shall take
or cause to be taken from time to time all action reasonably necessary to assure
that the intent of the parties hereunder is given effect. The parties hereto
shall execute and deliver, or cause to be executed and delivered, to the other
parties hereto from time to time, promptly upon request therefor, any and all
other and further instruments that may be reasonably requested by any party
hereto to cure any deficiency in the execution and delivery of this Amendment or
any other Operative Document to which it is a party.
          Section 8.     Effectiveness.     The amendments set forth in
Section 1 above shall become effective as of the date hereof (the “Amendment
Effective Date”) upon the Agent’s receipt of counterparts of this Amendment
executed by the Lessee, the Guarantor, the Agent, the Lessor and the Liquidity
Banks.
[Signature Pages to Follow]

-3-



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment
          This Amendment is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written

              Lessee:  
Electronic Arts Redwood LLC, a Delaware
limited liability company, as Lessee
 
             
 
  By         
 
    Name  
 
    Its   
 
           
 
           
 
            Guarantor:   Electronic Arts Inc.
 
           
 
           
 
  By   
 
    Name  
 
    Its   
 
           
 
           
 
            Lessor:  
SELCO Service Corporation (doing business
in California as “Ohio SELCO Service
Corporation”)
 
           
 
           
 
  By   
 
    Name  
 
    Its   

S-1



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment

              Agent:   KeyBank National Association
 
           
 
           
 
  By   
 
    Name  
 
    Its   
 
           
 
            Liquidity Bank:   KeyBank National Association
 
           
 
           
 
  By   
 
    Name  
 
    Its   
 
           
 
            Liquidity Bank:   BNP Paribas Leasing Corporation
 
           
 
           
 
  By   
 
    Name  
 
    Its   
 
           
 
            Liquidity Bank:   U.S. Bank National Association
 
           
 
           
 
  By   
 
    Name  
 
    Its   

S-2



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment

              Liquidity Bank and Documentation Agent:   The Bank of Nova Scotia
 
           
 
           
 
  By   
 
    Name  
 
    Its   
 
           
 
            Liquidity Bank:   Bank of America, National Association
 
           
 
           
 
  By   
 
    Name  
 
    Its   
 
           
 
            Liquidity Bank:   Wells Fargo Bank, National Association
 
           
 
           
 
  By   
 
    Name  
 
    Its   

S-3